 POLLOCK PAPER CORPORATION231grants separate representation to maintenance employees when no pre-vious bargaining history of representation on a broader basis exists aIn my opinion, parity of reasoning dictates the conclusion that if theskills of the maintenance employees are sufficiently distinct from thoseof the production employees for unit purposes-and certainly that isso here-the corollary is equally true. Indeed, there have been Boardcases, albeit few in number, where absent bargaining history units ofproduction employees have been found appropriate.6Furthermore,if, as I believe, there is sufficient basis for finding that units of produc-tion and maintenance employees could be separately appropriate here,there is equal reason for holding that separate units of the Turbo pro-duction employees and Dexdale production employees would likewisebe appropriate.For, the record makes it manifest that the dutiesand -skills of these production employees are completely different.Thus, the Dexdale division makes women's hosiery and the Turbodivision makes automatic machinery; employee skills in each of theseproduction divisions differ and there is no interchange of employees;each division does its own hiring and job tenure is divisionwide; mostof the Dexdale employees are paid on a piece-rate basis while Turbo'sare hourly rated; wages are handled separately for each division;supervision is separate; and working hours differ.In these circumstances, I believe that since each of the three groupsinvolved could constitute a separate appropriate unit, the combina-tion here proposed is also appropriate.There does not appear to beany persuasive reason for not establishing a unit of the Turbo produc-tion employees and the maintenance employees, particularly in light ofthe fact that the remaining group-the Dexdale production employ-ees-would be separately appropriate in the event another uniondesires to represent it.Accordingly, I would direct an election amongthe employees sought by the Petitioner.c See footnote 4,supra.6Stauffer Chemical Company,108 NLRB 1037;Wrought Iron Range Company, 75NLRB 400.PollockPaper Corporation(Waterproof-OhioDivision)andMiddletown Printing Pressmen's and Assistants' Union, LocalNumber 235,AFL-CIO,'Petitioner.Case No. 9-RC-2597. Janu-ary 25,1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Rosemary S. Macke, hearing1 The AFL andthe CIO having merged, we are amending the identification of the Unions'affiliations.115 NLRB No. 33. 232DECISIONSOF NATIONAL LABORRELATIONS BOARDofficer.2The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees-of the Employer.3.The Intervenor asserts, and the Petitioner denies, that a current.contract between the Employer and Wax Paper Workers, Local UnionNo. 78, affiliated with the Intervenor, hereinafter called Local 78, is abar to this proceeding.The Employer takes no clear position.On November 17, 1954, the Employer and Local 78 entered into acontract covering certain employees sought herein by the Petitioner.This contract provided :This agreement shall be effective as of October 15, 1954, and shallcontinue in effect until October 14, 1955.However, either partyhas the right to open the contract upon sixty (60) days' noticeprior to October 14, 1955, to amend or negotiate a new agreementand, in order to do so, a written notice specifying. the desiredchanges must be served by the party desiring to open the contract.If no such notice, as specified above, is given, this agreement shallautomatically renew itself for one (1) additional year. If suchnotice is given and no agreement by negotiation, conciliation ormediation is reached by October 14, 1955, this agreement shall re-main in effect until either party serves a sixty-day notice of desireto terminate this agreement.By letter dated August 9, 1955, Local 78 informed the Employer thatit was desirous of opening negotiations for a new agreement governingwages and working conditions, and set forth certain specific proposals.On September 7, 1955, the Petitioner filed the instant petition.TheEmployer and Local 78 reached no agreement.We conclude that thepetition is not barred by the contract, since it was timely filed near theexpiration date of the contract after automatic renewal was forestalledby Local 78 and before any new contract became effective.34.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Middletown, Ohio, plant, including ware-7 International Brotherhood of Bookbinders, AFL-CIO, heiemafter called the Intervenor,was permitted to intervene on the basis of its contract.In its brief, the Intervenor moves that the Board(1)dismiss the petition on theground that an existing contract is a bar to this proceeding and that the requested unitis inappropriate,and (2) refer the issues raised herein to the executive council of theAmerican Federation of Labor to permit that body to make effectivethe Federation'sinternal disputes plan.As to (1), we find below that the contract is not a bar and wemake a unit findingAs to (2), Section 9 of the Act requires the,Board to determinesuch issues.Moreover,the Board does not take cognizance of the internal affairs oflabor organizations unless thereby some policy of the Act is violated.New Castle Prod-ucts, Incorporated,99 NLRB 811,footnote 12.The motion Is therefore denied.3New Jersey Porcelain Company,110 NLRB 790. POLLOCK PAPER CORPORATION233house, shipping, and receiving employees and local truckdrivers, butexcluding pressroom employees, over-the-road truckdrivers, 'officeclerical employees, professional employees, guards, and all supervisorsas defined in the Act. The Intervenor, alleging bargaining historyon a different basis, contends that the requested unit is inappropriate.The Employer takes no position as to the scope of the appropriateunit.The parties also fail to agree as to the unit placement of certaincategories, which are discussed below.The Employer is a Texas corporation. It operates plants in four -States.At its Middletown plant, the only plant immediately involvedherein, the Employer is engaged in paper converting.The Employerdivides its Middletown operations into several principal departmentsincluding the receiving, printing, waxing and coating, finishing, andshipping departments, and several "staff supporting departments,"including maintenance, ink laboratory, end label testing section, of-fice clerical employees, and factory clerical employees.Since about 1931, the Employer and the petitioning Internationaland the Intervenor and certain of their locals have bargained forcertain categories involved in this proceeding.In 1954 and 1955 theparties executed their most recent contracts, as follows : On November17, 1954, the Employer and Local 78 entered into a contract coveringvarious categories at the Employer's Middletown plant.4On August47 1955, the Employer and the petitioning International and several ofits locals, including the petitioning local, entered into a multiplantcontract covering categories at the Middletown and other plants eInternational Brotherhood of Teamsters, AFL-CIO, hereinaftercalled the Teamsters, presently represents over-the-road truckdriversworking out of the Employer's Middletown plant, but there are otherplant employees not represented by any union.The unit requestedby the Petitioner would exclude these truckdrivers and the employeespresently represented by the Petitioner itself, but would include the un-represented employees and the employees currently represented byLocal 78.The unit requested by the Petitioner, excluding the craft employeeswhom it currently represents in a multiplant unit and the over-the-road truckdrivers whom the Teamsters represents, is a production.and maintenance unit, and as such may be appropriate for the purposesof collective bargaining.However, the requested employees may alsobe appropriately established as two separate units.Thus, it is clear,on the basis of the bargaining history, that the employees currently4 This contract covers the following categories:"allwaxing,coating,slitting,trimming,rewinding,punching,and cutting machine employees,and all other employees used in theoperation of the Company's business for the foregoing purposes,also wrapping, shipping,and all other factory finishing employees necessary to complete the finished product."6 At the Middletown plant, the contract covered pressroom employees, including journey-men, gravure pressmen, apprentice pressmen,press assistants,apprentice assistants, inkmixers and their helpers, proofing press operators, setup men,and washroom men. 234DECISIONSOF NATIONAL LABORRELATIONS BOARDrepresented by Local 78 may constitute an appropriate bargainingunit, and-that the remaining employees, comprising all hitherto un-represented employees, excluding employees currently represented byany labor organization, may constitute an appropriate unit on aresidual basis.We shall therefore make no final unit determination-at this time, but shall direct that the question concerning representa-tion be resolved by separate elections by secret ballot among the em-ployees in two voting groups, consisting of (1) the employees presentlyrepresented by Local 78 and (2) the above unrepresented employees.We shall now consider the group placement of certain categories.End label paper testers:The Petitioner would include these em-ployees in its proposed unit.The Intervenor would include them inits established unit.The Employer would exclude them from any`unit on the basis of bargaining history or as technical employees.End label paper testers constitute part of the Employer's overalltechnical department, whose headquarters are located in Dallas, Texas.The Employer has similar employees at all of its other plants.Endlabel paper testers have not been included in the bargaining units atany of its plants, including the units at the Middletown plant. Ifpossible, the Employer selects these testers from women who have hadhigh school physics and chemistry ; it has selected them from produc-tion workers.They work in an enclosure near the production areaunder the supervision of the production foreman.They test samples,of the Employer's products for weight, strength, and other qualities.They use special equipment, but the tests they perform are veryroutine.They are hourly paid employees and work about the samehours and have the same employee benefits as other such employees.Upon the entire record, we find that the end label paper testers arenot technical employees.We see no reason for the exclusion of theseunrepresented employees from any bargaining unit at the Middletownplant, and include them in voting group 2.8The janitor:The Petitioner would include the janitor.The otherparties take no position.The janitor apparently performs the usualduties of his classification.As he appears to be a maintenance em-ployee, and as no reason was advanced for excluding the janitor, weshall include him in voting group 2.°The ink color matcher:The Employer would exclude this employee.The other parties take no position.The ink color matcher worksin the laboratory, a separate enclosure, and at the Employer's presses,under the exclusive supervision of the ink chemist.He works closelywith the chemist and helps to develop various ink formulas.TheEmployer does not appear to have bargained for this category witheither of the labor organizations involved herein.A good backgrounde Courtaulda (Alabama), Inc.,102 NLRB 1609.°Unde, wood Corporation,107 NLRB 1132. POLLOCK PAPER CORPORATION235in high school physics or chemistry or several years of junior collegework in these fields is required for this position.We find that the inkcolor matcher is a technical employee.We shall follow the Boardpolicy of excluding technical employees from production units whenone of the parties objects to their inclusion.'We shall therefore ex-clude the ink color matcher from both voting groups.As noted above, we make no final unit determination at this time.We shall direct separate elections among employees in the followingvoting groups at the Employer's Middletown, Ohio, plant, including ineach group probationary employees,' but excluding from each, theink color matcher, office clerical employees, professional employees,guards," and a]] supervisors as defined in the Act :Group 1:Allwaxing, coating, slitting, trimming, rewinding,punching, and cutting machine employees, all other employees em-ployed for the foregoing purposes, and wrapping, -shipping, and allother factory finishing employees necessary to complete the finishedproduct.Group 2:All other employees, including local truckdrivers, endlabel paper testers, and the janitor, but excluding over-the-road truck-drivers and pressroom employees (journeymen, gravure pressmen,apprentice pressmen, press assistants, apprentice assistants, ink mixersand their helpers, proofing press operators, setup men, and washroommen) .As both labor organizations appear to have an adequate showing ofinterest among employees in voting group 1, we shall place the namesof both organizations on the ballot in the election among these em-ployees.As only the Petitioner appears to be interested in repre-senting employees in voting group 2, and as it appears to have asufficient showing among them, we shall place only the Petitioner'sname on the ballot in the election among these employees.If the Intervenor wins the election among employees in votinggroup 1, or if the Petitioner wins only this election, then the employeesin this group will be taken to have indicated their desire to constitutea separate unit, and the Regional Director conducting the electionsdirected herein is hereby instructed to issue a certification of repre-sentatives to the bargaining agent so selected for such separate unit,which unit the Board, under such circumstances, finds to be appro-priate for the purposes of collective bargaining. If, however, thePetitioner wins the elections among employees in both voting groups,the employees in these groups will be taken to have indicated theirdesire to constitute a single combined unit, and the Regional Director8 PacificMoulded Products,111 NLRB 882.8The parties apparently agree, and we find, that probationary employees should beincluded.10The parties in effect agree, and we find, that the Employer's firemen-watchmen areemployed as guards within the meaning of the Act and should therefore be excluded. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDis instructed to issue a certification of representatives to the Petitionerfor such combined unit, including therein the employees in both group1 and group 2, which unit the Board, under such circumstances, findsto be appropriate.If neither labor organization wins in either or both of the votinggroups, the Regional Director is instructed to issue a certification ofresults of election or elections to such effect.[Text of Direction of Elections omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Elections.RockwellValves,Inc., PetitionerandInternationalAssociationof Machinists and/or its Local978, AFL-CIO.Ca,'e No. 16-RM-106.January 27,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis A. Ward, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer filed its petition on November 22, 1955, contendingthat the Union no longer represents a majority of its employees. Thehearing officer referred to the Board the Union's motion to dismiss thepetition on the ground that a year had not elapsed between the timethe Union was certified by the Board on January 19, 1955, as bargain-ing representative of the Employer's production and maintenanceemployees and the filing of the petition.Following certification of the Union by the Board, the Employerand the Union held several bargaining conferences, but were unableto reach agreement on the terms of a contract. On June 15, 1955, mostof the Employer's employees went on strike.The record shows thatthe Employer has hired permanent replacements for the strikers, and115 NLRB No. 40.